PER CURIAM.
Appellant sued the Tax Court of the United States to require it to admit him to practice. He alleged that he was being discriminated against, arbitrarily and contrary to law, because of not being a licensed attorney or a certified public accountant. He had twice been examined as an applicant for admission and rejected. But since he was and is eligible under the rules of the Tax Court to take a third examination he has not exhausted his remedy in the Tax Court, and the District Court was clearly right in dismissing his complaint. United States v. Hawley, 50 App. D.C. 137, 269 F. 479. We need not consider the several additional reasons for af-firmance which are urged on behalf of ap-pellee.
Affirmed.